 

7
if

3

f

USDC SOR _ |

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

ROBERT HUDSON,

 

DATE Vil. 2 & foe

secon beratvirennbdamewrrnon eat eee

i
i
:
;

Plaintiff,
-against-

PETER FORMAN, Dutchess County Judge;
MICHAEL HAYES, Dutchess County ORDER

Supreme Court Surrogate’s Judge; THE
DUTCHESS COUNTY CLERK; THOMAS 19 CV 11192 (VB) lo Ww
o > <

ANGELL, Dutchess County Public Defender, _ . oe™
Attorney; DUTCHESS COUNTY ee “3
ATTORNEY; THE COUNTY OF x Ai
DUTCHESS; DUTCHESS COUNTY cores”

DISTRICT ATTORNEY, cna

Defendants. we

 

 

In an Order of Dismissal dated January 17, 2020, the Court dismissed plaintiff s
complaint under the doctrines of Eleventh Amendment immunity, prosecutorial immunity,
judicial immunity, for failure to state a claim on which relief may be granted, and as frivolous.
(Doc. #27). In the same and Order, the Court further DENIED AS MOOT the motion to dismiss
filed by defendants Dutchess County Clerk, Thomas Angell, Dutchess County Attorney, the
County of Dutchess, and the Dutchess County District Attorney (Doc. #21).

In a document dated January 25, 2020, plaintiff, who is proceeding pro se, submitted a
“Complainant Response To Defendants Answer to Complaint, If Decision Already Entered,
Application for Reconsideration.” (Doc. #29). The Court construes this filing as an opposition
to defendants’ motion to dismiss. As noted above, the Court has already dismissed this case and
DENIED AS MOOT defendants’ motion to dismiss. Accordingly, there is no pending motion to
which plaintiff need respond.

To the extent the plaintiff requests the Court reconsider the Order of Dismissal, such
request is DENIED.

Plaintiff does not present any “intervening change of controlling law, the availability of
new evidence, or the need to correct a clear error or prevent manifest injustice.’” Catskill Dev.
L.L.C. v. Park Place Entm’t Corp., 154 F. Supp. 2d 696, 701 (S.D.N.Y. 2001) (quoting Doe v.
N.Y.C. Dep’t of Soc. Servs., 709 F.2d 782, 789 (2d Cir. 1983)). Accordingly, plaintiff cannot
prevail on a motion for reconsideration.

 

 

The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal from this Order
would not be taken in good faith, and therefore in forma pauperis status is denied for the purpose
of an appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).
Because plaintiff’s recent correspondence indicates that his address has changed,
Chambers will mail a copy of this Order, as well as a copy of the Court’s Order of Dismissal
(Doc. #27) to plaintiff at the address on the docket and the following address:

Robert Hudson

Dutchess County Jail
150 N. Hamilton Street
Poughkeepsie, NY 12601

The Clerk is directed to terminate the motion. (Doc. #29).

Dated: February 6, 2020
White Plains, NY

SO ORDERED;

VU

Vincent L. Briccetti
United States District Judge
